I concur with the result, and with the reasoning of the prevailing opinion except on the question of taking the issue of fraud from the jury. I do not agree, however, that where a person by his willful and deliberate misrepresentation as to the contents of a written instrument induces another to sign the same without reading, believing that its contents are as represented, that the person making the misrepresentation should be allowed to retain his advantage thus obtained merely because the other person was negligent in taking the other person's word and in signing the instrument *Page 161 
without reading it. I agree with Williston as stated in the prevailing opinion,
"that the modern trend `is certainly toward the doctrine that negligence in trusting in a misrepresentation will not excuse positive wilful fraud or deprive the defrauded person of his remedy'." Williston and Thompson, "Williston on Contract," Vol. 5, Section 1516, p. 4231.
Although the weight of authority may be to the contrary that in my opinion is a statement of the correct and better rule.
Nor am I prepared to say that under the facts disclosed here, even under the rule announced in the prevailing opinion the matter should not have been submitted to the jury. Here the dealings of the parties had been somewhat intimate, the defendant had signed four other previous listings with plaintiff and some property had been sold thereunder. Under those circumstances I am not prepared to say that their relationship was not sufficiently confidential to require that the issue be submitted to the jury.
I do, however, agree
"that it is error to submit a question of fraud to the jury upon slight parol evidence to overturn a written instrument. The evidence of fraud must be clear, precise and indubitable; otherwise it should be withdrawn from the jury." Kelley v.Salt Lake Transportation Company, 100 Utah 436, 116 P.2d 383,385.
I think this question was properly withdrawn from the jury for the following reasons: Defendant's evidence was to the effect that he was induced to sign the listing on the false representation that it was only a sixty day listing when in fact under its terms it was a six months listing. This listing and the other four listings which defendant had recently signed, and presumably knew the contents thereof, contained the following provision:
"I hereby grant you the exclusive right for six months fromdate hereof, and thereafter until you receive from me a 15 daywritten notice terminating this agreement, to sell saidproperty, * * *." (Italics ours.) *Page 162 
Under the foregoing italicized provision, unless he served the 15 day written notice terminating the agreement, it would be immaterial which it was, a sixty day or a six months listing. He makes no claim that he served such notice. Under such circumstances I am of the opinion that the misrepresentation was not a material one and therefore was properly withdrawn from the jury.